Citation Nr: 1814459	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO.  13-30 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and D.S.


ATTORNEY FOR THE BOARD

M. Alhinnawi, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1958 to October 1965.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A personal hearing was conducted between the Veteran and undersigned in November 2017.  A transcript is associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to service connection for a back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's diagnosed bilateral sensorineural hearing loss had its initial onset in service or is otherwise shown to be etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1110, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2017).





REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for a disability requires evidence of: (1) a current disability; (2) a disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The threshold for normal hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran attributes his hearing loss to in-service exposure to aircraft noise.  See October 2013 Correspondence.   A December 2011 VA examination shows a diagnosis of bilateral sensorineural hearing loss meeting the threshold requirements for hearing loss under 38 C.F.R. § 3.385.  The Veteran's DD-214 documents his military occupational specialty of jet engine mechanic, which is sufficient evidence of in-service noise exposure are credible.  Elements (1) and (2) of Shedden are met.

Turning to Shedden element (3), while the record does not reflect in-service treatment or diagnosis of bilateral hearing loss for VA purposes, the lay evidence supports the Veteran's claim of experiencing hearing loss since service.  The Veteran has stated that he noticed a shift in hearing acuity in service that has progressively worsened over time.  See February 2012 Statement in Support of Claim; November 2017 Hearing Transcript.  There is no evidence that causes the Board to question the veracity of this statement. 
Recognition is given to the negative VA opinion of record.  However, that opinion is flawed as it did not fully consider the Veteran's report of experiencing hearing loss symptoms since service.  The examiner also noted that rendering an opinion was frustrated by the fact that the Veteran's enlistment examination was performed by the whispered voice test, which made it difficult to determine whether there was a shift in hearing acuity in service.  For these reasons, the opinion carries reduced probative value.  

Thus, taken together with the circumstances of the Veteran's service, the totality of the evidence supports the finding that the onset of his current bilateral hearing loss disability occurred during service, and that the symptoms of his hearing loss have progressed to this time.  The Veteran is entitled to service connection for his bilateral hearing loss.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.


REMAND

With respect to the claim of service connection for a back disorder, the Veteran asserts that he injured his back in service from sleeping on concrete, being exposed to cold weather, and lifting heavy objects.  See November 2017 Hearing Transcript.  An April 2012 medical treatment record notes lower back pain, and the Veteran reported a current diagnosis of degenerative disc disease.  See October 2013 Correspondence; November 2017 Hearing Transcript.  He also reported having back pain since his separation from service.  As there is evidence of a current disability, an in-service incident, and an indication that the two may be linked, the Veteran should be afforded a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Identify and obtain any outstanding VA treatment records.  Any additional treatment records identified by the Veteran should be obtained and associated with his claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.

2. Schedule the Veteran for a VA examination, by an appropriate medical specialist, for an opinion as to whether it is at least as likely as not that he has a back disability that had its onset in service or within a year of service discharge or is otherwise etiologically related to his active service.  The examiner should specifically address the Veteran's report of experiencing low back pain since service along with his report of injuring his back in service from sleeping on concrete, being exposed to cold weather, and lifting heavy objects.

The examiner must acknowledge review of the pertinent evidence of record, including the Veteran's reports of symptom manifestation.  All necessary examinations, tests, and studies should be conducted.

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

3. Then, readjudicate the appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


